Citation Nr: 9933121	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a skin disorder as 
residuals of exposure to Agent Orange. 

2.  Entitlement to an effective date earlier than October 12, 
1995, for the grant of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992, decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and evaluated that disability as 30 percent disabling.

As the veteran noted disagreement with the denial of service 
connection for PTSD and the assignment of the initial 30 
percent rating for his PTSD in the April 1992 rating 
determination and properly perfected his appeal, the 
propriety of the rating during the time period from March 3, 
1989, the date of his request for service connection for 
PTSD, is currently before the Board.  Grantham v. Brown, 114 
F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).  
Although the RO has not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the RO has considered the 
appropriate evaluation for the entire period since the 
effective date of the grant of service connection. 


FINDINGS OF FACT

The veteran, in a June 1998 substantive appeal, wrote that 
the only issue that he desired to pursue on appeal was the 
issue of entitlement to an earlier effective date for the 
assignment of a 100 percent disability evaluation for PTSD.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
service connection for a skin disorder as residuals of 
exposure to AO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In a January 1995 rating determination, the RO denied service 
connection for respiratory problems, numbness of the left 
fingers and forearm, diverticulosis, and a rash of the hands 
and body as a result of AO exposure.  In April 1995, the 
veteran expressed disagreement with the denial of service 
connection for skin problems due to AO exposure.  In August 
1995, the RO issued a statement of the case with regard to 
this issue.  In September 1995, the veteran filed a 
substantive appeal and requested a personal hearing before 
the Board.  

In June 1998, the veteran submitted a substantive appeal in 
which he wrote that he only wished to appeal the issue of 
entitlement to an effective date earlier than October 12, 
1995, for the grant of a 100 percent disability evaluation 
for PTSD.  

In a November 1998 written argument, the veteran's 
representative addressed only the issue of entitlement to an 
effective date earlier than October 12, 1995, for the 
assignment of a 100 percent disability evaluation for PTSD.  

At the time of his July 1999 hearing before the undersigned 
Board Member, the veteran addressed only the earlier 
effective date issue.  Both the veteran and his 
representative agreed that this was the only issue on appeal.  

As the veteran has indicated that he no longer wishes to 
appeal the issue of entitlement to service connection for a 
skin disorder as residuals of AO exposure, this appeal is 
withdrawn.  Hence, there remains no matter for the Board's 
consideration.  Accordingly, the Board must dismiss the 
purported appeal on the issue of service connection for a 
skin disorder as residuals of AO exposure.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(1999).


ORDER

The appeal as to the issue of service connection for a skin 
disorder as residuals of exposure to AO is dismissed.


REMAND

A review of the record demonstrates that the veteran 
requested service connection for PTSD in March 1989.  In a 
March 1989 rating determination, the Reno, Nevada RO denied 
service connection for PTSD.  In December 1989, the veteran 
expressed disagreement with the denial.  In February 1990, 
the RO issued a statement of the case.  In February 1990, the 
veteran indicated that there were additional records 
available to support his claim.  The claims folder was 
subsequently transferred to the San Francisco (now Oakland) 
California Regional Office.  In April 1990, the veteran 
submitted numerous documents in support of his claim for 
PTSD.  In May 1990, the RO issued a supplemental statement of 
the case.  In an April 1991 letter, received on May 3, 1991, 
the veteran requested that his claim be reopened.  He noted 
that he had been a patient in the PTSD program at the Menlo 
Park facility from July 1989 through October 1, 1990.  

In February 1992, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation for PTSD from May 3, 
1991.  In an April 1992 rating determination, the RO assigned 
an effective date of March 3, 1989, for PTSD. 

The Board is of the opinion that the February 1990, April 
1990, or October 1990 letters from the veteran may be viewed 
as a substantive appeal relating to the issue of service 
connection for PTSD.  Moreover, the October 1992 letter from 
the veteran may be viewed as a notice of disagreement with 
the assigned 30 percent disability evaluation for his PTSD 
from the date of his initial application for service 
connection for PTSD.  As such, this matter has remained 
pending since the date of the veteran's initial application 
for compensation, received in October 1989.   

A review of the record demonstrates that the RO, in a June 
1997 rating determination, increased the evaluation for the 
veteran's PTSD from 50 to 100 percent and assigned an 
effective date of October 12, 1995.  

Accordingly, consideration of the proper effective date for 
the grant of the 100 percent evaluation, as well as the 
veteran's entitlement to an increased evaluation for the 
period prior to the effective date of the 100 percent 
evaluation is warranted.  

The Board notes that the veteran has on least several 
occasions indicated that he has been found to be totally 
disabled by the Social Security Administration (SSA) due to 
PTSD.  In his December 1989 notice of disagreement with the 
denial of service connection, the veteran reported that he 
had been ruled totally disabled by the Social Security 
Administration due to PTSD.  In a May 1998 statement in 
support of claim, the veteran again indicated that he had 
been previously rated as 100 percent disabled by the SSA for 
his PTSD.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim. 38 U.S.C.A. § 5107 (a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist the veteran in 
obtaining available facts and evidence to support his claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has instructed that where there is actual notice to 
VA that the appellant is receiving disability benefits from 
the SSA, VA has a duty to acquire a copy of the decision 
granting social security disability benefits and the 
supporting medical documents relied upon in reaching that 
determination.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should, with the assistance of 
the veteran and his representative, 
ascertain whether he has been awarded 
benefits from the SSA.  If so, and to the 
extent such an award is based on 
disability, a copy of the decision and 
all records used in making the decision 
should be obtained and associated with 
the claims folder.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  If it has not, the RO 
should implement corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than October 
12, 1995, for the grant of a 100 percent 
disability evaluation for PTSD, and 
entitlement to higher original ratings 
for the period prior to the effective 
date of the 100 percent evaluation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







